Exhibit 10.1 100 King Street West First Canadian Place Mezzanine Level Toronto, Ontario M5X 1A3 December 13th, 2011 Tucows.com Co. 96 Mowat Avenue Toronto, Ontario M6K 3M1 To Mr. Mike Cooperman LETTER OF ACKNOWLEDGEMENT The Bank hereby provides its consent to temporarily remove in full the $2 Million share repurchase threshold for Tucows.com Co.’s (the “Borrower”) acquisition / share repurchase facility (the “facility”). The threshold is being temporarily removed to enable the Borrower to repurchase any amount of shares it deems necessary with in the facility as long as the total advances under the facility remains within the $8 Million authorization limit. The threshold will be re-instated on March 31st, 2012. Please confirm receipt of this letter, and acknowledge the foregoing by signing and returning the enclosed copy to the address listed above. Yours truly, /s/ Mike Hayes Mike Hayes Commercial Account Manager Signed at this 13th day of December, 2011. Tucows.com Co. /s/ Mike Cooperman Mike Cooperman, CFO “I/We have the authority to bind the Corporation”
